            IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF NEW YORK
______________________________

BARRY HAYWOOD, JR.,

                            Plaintiff,                   Civil Action No.
                                                         9:18-CV-01097 (MAD/DEP)
       v.

FULLER, Correction Officer; Mid-State
Correctional Facility, et al.,1

                  Defendants.
_______________________________

APPEARANCES:                                             OF COUNSEL:

FOR PLAINTIFF:

[last known address]
BARRY HAYWOOD JR., Pro Se
18-R-1006
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403

FOR DEFENDANTS:

HON. LETITIA A. JAMES                             NICHOLAS LUKE ZAPP, ESQ.
New York State Attorney General                   Assistant Attorney General
The Capitol
Albany, NY 12224



1       According to documents executed by defendants' counsel, the defendant
identified as "Sergeant Hart" is "Robert Hart," the defendant identified as "J. Denny" is
"Jessica Denny," and the defendant identified as "Fuller" is "Jeff Fuller." Dkt. Nos. 10-
12. Accordingly, the clerk of the court will respectfully be directed to modify the court's
records to reflect the proper spellings of the names of defendants.
DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE


                  ORDER, REPORT, AND RECOMMENDATION

      This is a civil rights action brought pursuant to 42 U.S.C. § 1983 by

pro se plaintiff Barry Haywood, Jr., a former New York State prison inmate

who was released from custody on February 28, 2019, and whose present

location is not currently known to the court. In his complaint, plaintiff

asserts that three corrections officers employed by the New York State

Department of Corrections and Community Supervision ("DOCCS")

violated his constitutional rights arising under the Eighth Amendment,

based upon an incident that occurred on August 21, 2018 at the prison in

which he was confined on that date.

      Currently pending before the court is a motion brought by

defendants seeking the entry of summary judgment based solely upon the

grounds that plaintiff did not administratively exhaust his Eighth

Amendment claim prior to bringing suit. For the reasons set forth below, I

recommend that defendants' motion for summary judgment be granted. In

the event the court disagrees with this recommendation, however, I

recommend in the alternative that the complaint be dismissed due to

plaintiff's failure to comply with the court's local rules.


                                         2
I.       BACKGROUND2

        Plaintiff is a former New York State prison inmate who, at the times

relevant to the claims in this action, was confined to the Mid-State

Correctional Facility ("Mid-State"), located in Marcy, New York. See

generally Dkt. No. 1. Between August 13, 2018 and August 19, 2018,

plaintiff attended a three-day facility orientation at Mid-State where the

grievance policies and procedures were explained to him. Dkt. No. 17-3 at

2, 6.

        On August 21, 2018, at approximately 1:30 p.m., plaintiff was

allegedly assaulted by defendants Robert Hart, Jessica Denny, and Jeff

Fuller, three corrections officers assigned to Mid-State. Dkt. No. 1 at 5.

According to his complaint, while he was "discussing [d]ue [p]rocess" with

defendant Denny, defendants Fuller and Hart threw plaintiff onto a wall. Id.

Defendant Fuller then proceeded to kick plaintiff's legs out from beneath


2       Defendants' motion papers properly included a statement of undisputed material
facts, as required under Local 7.1(a)(3) of this court. See Dkt. No. 17-2. However,
given plaintiff's release from custody two weeks prior to the filing of defendants' motion,
it is exceedingly unlikely that plaintiff was made aware of the consequences of his
failure to properly respond to defendants' Local Rule 7.1 Statement. See Travelers
Indem. Co. of Ill. v. Hunter Fan Co., No. 99-CV-4863, 2002 WL 109567, at *7 (S.D.N.Y.
Jan. 28, 2002) (citing Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001))
(indicating that a court has broad discretion whether to overlook a party's failure to
comply with its local rules). Accordingly, the following recitation is derived from the
record now before the court, with all inferences drawn and ambiguities resolved in the
non-movant's favor, and without regarding to defendants' uncontested statement of
material facts. Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003).

                                            3
him, which caused plaintiff to strike his head against the wall and lose

consciousness. Id. When plaintiff regained consciousness, defendant

Fuller was kicking his genitals. Id. Defendants then continued to assault

plaintiff. Id.

       In his complaint, plaintiff seeks recovery compensatory and punitive

damages. Dkt. No. 1. at 6.

II.     PROCEDURAL HISTORY

       Plaintiff commenced this action on September 13, 2018, with the

filing of a complaint and accompanying application for leave to proceed in

forma pauperis (“IFP”). Dkt. Nos. 1, 2, 3. On September 14, 2018, District

Judge Mae A. D'Agostino issued an order administratively closing the

action and denying plaintiff's IFP application as incomplete. Dkt. No. 4. In

that decision, plaintiff was directed to either file a proper IFP application,

signed and certified by an appropriate official at the facility, or pay the full

$400.00 filing fee, within thirty days of the date of the order. Id.

       Plaintiff filed a second, completed application for IFP status, together

with an inmate authorization form, on March 13, 2017. Dkt. No. 5. Judge

D'Agostino thereafter reopened the action and issued a decision and order

granting plaintiff's IFP application. Dkt. No. 8. In that same decision and

order, Judge D'Agostino dismissed certain of plaintiff's claims for failure to


                                        4
state a claim upon which relief may be granted, with the remaining claims

surviving the court's initial review pursuant to 28 U.S.C. §§ 1915(e) and

1915A. See generally id. Significantly, in that decision, Judge D'Agostino

used instructions to plaintiff, including requiring him "to promptly notify

the Clerk's Office and all parties or their counsel, in writing, of any

changes in his address; their failure to do so will result in the

dismissal of his action." Id. at 20 (emphasis in original).

       On March 15, 2019, prior to answering plaintiff's complaint,

defendants filed the pending motion for summary judgment seeking

dismissal of plaintiff's complaint in light of his failure to exhaust available

administrative remedies. 3 Dkt. No. 17. In a notation in their memorandum


3      While a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure automatically extends the time under which a defendant must file an
answer, there is no similar rule governing a defendant's obligation to answer a
complaint when he files a pre-answer motion for summary judgment pursuant to Rule
56. Compare Fed. R. Civ. P. 12(a)(4), with Fed. R. Civ. P. 56; see also 10A Alan
Wright et al., Federal Practice & Procedure § 2718 (4th ed.). Most courts that have
determined that Rule 12(a)(4) operates by analogy to a defendant that has filed a pre-
answer summary judgment motion and, therefore, have declined to find a defendant in
default by failing to file an answer until after disposition of the motion. See Rashidi v.
Albright, 818 F. Supp. 1354, 1356 (D. Nev. 1993) ("Although Rule 12 does not
specifically allow for a summary judgment motion to toll the running of the period within
which a responsive pleading must be filed, by analogy the language would seem to
apply[.]"); but see Poe v. Cristina Copper Mines, Inc., 15 F.R.D. 85, 87 (D. Del. 1953)
(finding that the "extension of time to file a responsive pleading until determination of a
motion for summary judgment under Rule 56 is not a definite and fixed right but a
matter to be granted or denied under Rule 6(b)").
       In this instance, defendants requested a stay of the deadline to answer, Dkt. No.
17-1 at 3, which I granted in an exercise of my discretion. Dkt. No. 19. Accordingly,
defendants' time to answer has been stayed until fourteen days after a final
determination is issued with respect to defendants' motion in the event that the action
                                            5
of law, defendants observed that plaintiff appeared to have been released

from Mid-State on February 28, 2019. Dkt. No. 17-1 at 3. Because plaintiff

is presumably unaware of the pending motion, plaintiff has not responded

in opposition to it.

      On March 15, 2019, the court attempted to notify plaintiff that his

deadline to respond to the pending motion was April 8, 2019. Dkt. No. 18.

That notification, however, was returned to the court on March 25, 2019,

with the envelope having been marked "Return to Sender – Refused –

Unable to Forward[.]" Dkt. No. 20. In addition, a separate text order

notification to plaintiff was also returned to the court on March 25, 2019,

with the envelope having also been marked "Return to Sender – Refused

– Unable to Forward[.]" Dkt. No. 21.

      Defendants' motion, which is now ripe for determination, has been

referred to me for the issuance of a report and recommendation, pursuant

to 28 U.S.C. § 636(b)(1)(B) and Northern District of New York Local Rule

72.3(c). See Fed. R. Civ. P. 72(b).




survives. Dkt. No. 19.

                                       6
III.   DISCUSSION

       A.   Legal Standard Governing Motions for Summary Judgment

       Summary judgment motions are governed by Rule 56 of the Federal

Rules of Civil Procedure. Under that provision, the entry of summary

judgment is warranted "if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986); Sec. Ins. Co. of Hartford v. Old Dominion Freight Line, Inc., 391

F.3d 77, 82-83 (2d Cir. 2004). A fact is "material" for purposes of this

inquiry if it "might affect the outcome of the suit under the governing law."

Anderson, 477 U.S. at 248; see also Jeffreys v. City of N.Y., 426 F.3d 549,

553 (2d Cir. 2005). A material fact is genuinely in dispute "if the evidence

is such that a reasonable jury could return a verdict for the nonmoving

party." Anderson, 477 U.S. at 248.

       A party moving for summary judgment bears an initial burden of

demonstrating that there is no genuine dispute of material fact to be

decided with respect to any essential element of the claim in issue—the

failure to meet this burden warrants denial of the motion. Anderson, 477

U.S. at 250 n.4; Sec. Ins. Co. of Hartford, 391 F.3d at 83. In the event this


                                      7
initial burden is met, the opposing party must show, through affidavits or

otherwise, that there is a material dispute of fact for trial. Fed. R. Civ. P.

56(e); Celotex, 477 U.S. at 324; Anderson, 477 U.S. at 250.

      When deciding a summary judgment motion, a court must resolve

any ambiguities, and draw all inferences, in a light most favorable to the

non-moving party. Anderson, 477 U.S. at 255; Jeffreys, 426 F.3d at 553;

Wright v. Coughlin, 132 F.3d 133, 137-38 (2d Cir. 1998). The entry of

summary judgment is justified only in the event of a finding that no

reasonable trier of fact could rule in favor of the non-moving party. Bldg.

Trades Emp'rs' Educ. Ass'n v. McGowan, 311 F.3d 501, 507-08 (2d Cir.

2002); see also Anderson, 477 U.S. at 250 (finding summary judgment

appropriate only when "there can be but one reasonable conclusion as to

the verdict").

      B.    Exhaustion of Administrative Remedies

      The Prison Litigation Reform Act of 1996 ("PLRA"), Pub. L. No. 104-

134, 110 Stat. 1321 (1996), which imposes several restrictions on the

ability of prisoners to maintain federal civil rights actions, expressly

provides that "[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such


                                        8
administrative remedies as are available are exhausted." 42 U.S.C. §

1997e(a); see also Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (analyzing

whether prisoner-plaintiff exhausted his administrative remedies pursuant

to the PLRA's exhaustion requirement). Section 1997e(a)'s exhaustion

provision is mandatory and applies to all inmate lawsuits regarding the

conditions of their confinement. Ross, 136 S. Ct. at 1856; Woodford v.

Ngo, 548 U.S. 81, 84 (2006); Porter v. Nussle, 534 U.S. 516, 524, 532

(2002); Williams v. Corr. Officer Priatno, 829 F.3d 118, 122 (2d Cir. 2016).

In the event a defendant establishes that the inmate-plaintiff failed to fully

comply with the administrative process prior to commencing an action in

federal court, the plaintiff's complaint is subject to dismissal. See

Woodford, 548 U.S. at 93 ("[W]e are persuaded that the PLRA exhaustion

requirement requires proper exhaustion."); see also Wilson v. McKenna,

661 F. App'x 750, 752 (2d Cir. 2016). "Proper exhaustion" requires a

plaintiff to procedurally exhaust his claims by "compl[ying] with the

system's critical procedural rules." Woodford, 548 U.S. at 95; accord

Macias v. Zenk, 495 F.3d 37, 43 (2d Cir. 2007). 4



4       While placing prison officials on notice of a grievance through less formal
channels may constitute claim exhaustion " 'in a substantive sense,' " an inmate
plaintiff nonetheless must meet the procedural requirement of exhausting his available
administrative remedies within the appropriate grievance construct in order to satisfy
the PLRA. Macias, 495 F.3d at 43 (quoting Johnson v. Testman, 380 F.3d 691, 697-98
                                          9
      In New York, the DOCCS has instituted a grievance procedure,

designated as the Inmate Grievance Program ("IGP"), for use by prison

inmates to lodge complaints regarding the conditions of their confinement.

Williams, 829 F.3d at 119. The IGP is comprised of three steps that

inmates must satisfy when they have a grievance regarding prison

conditions. 7 N.Y.C.R.R. §§ 701.1, 701.5; Williams, 829 F.3d at 119. The

IGP requires that an inmate first file a grievance with "the clerk" within

twenty-one days of the alleged occurrence giving rise to his complaint. 7

N.Y.C.R.R. § 701.5(a)(1). "The complaint may only be filed at the facility

where the inmate is housed even if it pertains to another facility." Id.

Representatives of the inmate grievance resolution committee ("IGRC")5

have up to sixteen days after the grievance is filed to informally resolve the

issue. 7 N.Y.C.R.R. § 701.5(b)(1). If there is no such informal resolution,

then the full IGRC conducts a hearing within sixteen days after receipt of

the grievance. 7 N.Y.C.R.R. § 701.5(b)(2).

      A grievant may then appeal the IGRC's decision to the facility's

superintendent within seven days after receipt of the IGRC's written



(2d Cir. 2004) (emphasis omitted)).
5     The IGRC is comprised of "two voting inmates, two voting staff members, and a
non-voting chairperson." 7 N.Y.C.R.R. § 701.4(a).

                                        10
decision. 7 N.Y.C.R.R. § 701.5(c). The superintendent must issue a

written decision within a certain number of days after receipt of the

grievant's appeal. 6 7 N.Y.C.R.R. § 701.5(c)(3)(i), (ii).

      The third and final step of the IGP involves an appeal to the DOCCS

Central Office Review Committee ("CORC"), which must be taken within

seven days after an inmate receives the superintendent's written decision.

7 N.Y.C.R.R. § 701.5(d)(1)(i). The CORC is required to render a written

decision within thirty days of receipt of the appeal. 7 N.Y.C.R.R. §

701.5(d)(2)(i), (ii).

      Where an inmate's grievance complains of employee harassment,

the grievance is forwarded directly to the superintendent, bypassing the

IGRC review. 7 N.Y.C.R.R. § 701.8(b), (c). The superintendent then has

twenty-five days from the date of its receipt to render a decision. 7

N.Y.C.R.R. § 701.8(g). An inmate may appeal the superintendent's

decision to the CORC within seven days of its receipt. 7 N.Y.C.R.R. §

701.8(h).

      As can be seen, at each step of the IGP process, a decision must be

rendered within a specified time period. 7 N.Y.C.R.R. § 701.5. Where the


6      Depending on the type of matter complained of by the inmate, the
superintendent has either seven or twenty days after receipt of the appeal to issue a
decision. 7 N.Y.C.R.R. § 701.5(c)(3)(i), (ii).
                                          11
IGRC and/or superintendent do not timely respond, an inmate is permitted

to appeal "to the next step." 7 N.Y.C.R.R. § 701.6(g)(2). Generally, if a

plaintiff fails to follow each of the required three steps of the above-

described IGP prior to commencing litigation, he has failed to exhaust his

administrative remedies as required under the PLRA. See Ruggerio v. Cty.

of Orange, 467 F.3d 170, 176 (2d Cir. 2006) ("[T]he PLRA requires proper

exhaustion, which means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits."

(internal quotation marks omitted)).

      While the PLRA mandates exhaustion of available administrative

remedies, it also "contains its own, textual exception to mandatory

exhaustion." Ross, 136 S. Ct. at 1858. More specifically, section 1997e(a)

provides that only those administrative remedies that "are available" must

first be exhausted. 42 U.S.C. § 1997e(a); see also Ross, 136 S. Ct. at

1858 ("[T]he exhaustion requirement hinges on the availability of

administrative remedies." (internal quotation marks and alteration

omitted)). In the PLRA context, the Supreme Court has determined that

"availability" means that "an inmate is required to exhaust those, but only

those, grievance procedures that are capable of use to obtain some relief

for the action complained of." Ross, 136 S. Ct. at 1859 (internal quotation


                                       12
marks omitted).

      In Ross, the Supreme Court identified three circumstances in which

a court could find that internal administrative remedies are not available to

prisoners under the PLRA. 7 Ross, 136 S. Ct. at 1859-60. Under the first,

"an administrative procedure is unavailable when (despite what

regulations or guidance materials may promise) it operates as a simple

dead end—with officers unable or consistently unwilling to provide any

relief to aggrieved inmates." Id. at 1859. In addition, "an administrative

scheme might be so opaque that it becomes, practically speaking,

incapable of use." Id. The Court explained that, "[i]n this situation, some

mechanism exists to provide relief, but no ordinary prisoner can discern or

navigate it." Id. The third scenario in which administrative remedies are

deemed unavailable to prisoners is when "prison administrators thwart

inmates from taking advantage of a grievance process through

machination, misrepresentation, or intimidation." Id. at 1860.

      In his complaint, plaintiff alleges that although he filed a grievance,

he did not receive a response from the Mid-State's "IGRC's cordinator [sic]

or Grievance Central Office in Albany[.]" Dkt. No. 1 at 5. Plaintiff also



7     According to the Second Circuit, "the three circumstances discussed in Ross do
not appear to be exhaustive[.]" Williams, 829 F.3d at 123 n.2.
                                         13
alleges that the Office of Special Investigations for the DOCCS failed to

respond to his "reported incident of abuse." Id. Plaintiff makes no other

allegations in his complaint with respect to his endeavor to exhaust his

administrative remedies prior to commencing this action. See generally id.

      I note, initially, that to the extent plaintiff may suggest that an

informal complaint to the Office of Special Investigations constitutes

proper exhaustion, such an argument would undoubtedly be misplaced. It

is well-established that any informal resolution or relief outside of the

administrative procedures does not satisfy exhaustion requirements in the

Second Circuit. See, e.g., Macias, 495 F.3d at 43; Day v. Chaplin, 354 F.

App'x 472, 474 (2d Cir. 2009) (summary order) (noting that informal letters

sent to prison officials "do not conform to the proper administrative remedy

procedures"). As a result, any complaint to the Office of Special

Investigations for the DOCCS would be insufficient to satisfy plaintiff's

exhaustion requirement.

      With respect to plaintiff's attempts to exhaust his administrative

remedies through the proper channels of the IGP, defendants have

submitted a declaration from Christopher G. Tapia, the IGP Supervisor for

Mid-State, in support of their motion for summary judgment. Dkt. No. 17-3.

According to Mr. Tapia, a search of the records maintained by his office


                                       14
revealed that plaintiff did in fact file a grievance, dated August 23, 2018

and assigned grievance number MS-23650-18, concerning the incident

alleged his complaint. 8 Dkt. No. 17-3 at 3, 8. Because plaintiff's grievance

involved allegations of employee harassment, it was forwarded directly to

the Mid-State's superintendent for review and response. Id. at 3. The

superintendent's resulting determination, dated November 29, 2018, was

mailed to plaintiff on December 7, 2018. Id. at 3, 10. There is no record of

plaintiff having appealed the superintendent's determination to the CORC.

Id. at 3; Dkt. No. 17-4 at 4, 6-7.

      Defendants have also submitted the declaration of Rachel Seguin,

the Assistant Director of the DOCCS IGP and custodian of records

maintained by the CORC. Dkt. No. 17-4. In response to a letter she

received from plaintiff, Ms. Seguin explained the following to plaintiff by

letter dated September 6, 2018:

                  [This] is in response to your August 23, 2018
            correspondence.

                   Contact with the IGP Supervisor at Mid-State
            Correctional Facility reveals that you have filed one
            grievance in 2018, to date, and that he has not
            received any correspondence from you regarding
            your complaints. It is noted that MS-23650-18,
            alleging staff misconduct, is currently pending a

8      That grievance contains no allegations with respect to defendant Hart. Dkt. No.
17-3 at 8.
                                          15
           Superintendent's response. . . .

                   Directive #4040 provides inmates with an
            orderly, fair, simple and expeditious method of
            resolving grievances pursuant to the Correction
            Law, and makes no provision for an inmate to refer
            grievances directly to Central Office. Therefore,
            your documents are being returned to you and we
            will not retain a copy in this office.

                 You are advised to address specific grievance
            concerns directly to the IGP Supervisor and security
            matters to area supervisory staff for the most
            expeditious means of resolution.

Id. at 4, 9. Although Ms. Seguin's declaration does not disclose the precise

nature of plaintiff's correspondence, it cannot be construed as an effort to

appeal to the CORC since at the time of her response, the superintendent

had not yet decided plaintiff's grievance. Id.

      In light of both Tapia's and Seguin's declarations, I conclude that

plaintiff failed to properly appeal his grievance to the CORC as required by

the IGP. See, e.g., Ruggiero v. Cty. of Orange, 467 F.3d 170, 176 (2d Cir.

2006) ("[T]he PLRA requires proper exhaustion, which means using all

steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits.)" (internal quotation marks and

emphasis omitted)). I note, moreover, that according to the record now

before the court, plaintiff prematurely commenced this action on

September 13, 2018, inasmuch as the twenty-five day timeframe within
                                      16
which the superintendent had to render a determination on plaintiff's

harassment grievance filed on August 23, 2018 had not yet elapsed. See

7 N.Y.C.R.R. § 701.8(f). Accordingly, I recommend that defendants'

motion be granted, and that plaintiff's complaint be dismissed based on his

failure to exhaust available administrative remedies prior to commencing

this action.

      C.       Plaintiff's Failure to Update His Address

      As an additional basis for dismissal of plaintiff's complaint, I offer the

following analysis based upon his failure to notify the court of his change

of address following his release from prison. For reasons that are self-

evident, this court's local rules require that "[a]ll attorneys of record and

pro se litigants immediately notify the Court of any change of address."

N.D.N.Y. L.R. 10.1(c)(2) (emphasis omitted). As one court has observed

with respect to this requirement,

               [i]t is neither feasible nor legally required that the
               clerks of the district courts undertake independently
               to maintain current addresses on all parties to
               pending actions. It is incumbent upon litigants to
               inform the clerk of address changes, for it is
               manifest that communications between the clerk
               and the parties or their counsel will be conducted
               principally by mail. In addition to keeping the clerk
               informed of any change of address, parties are
               obliged to make timely status inquiries. Address
               changes normally would be reflected by those
               inquiries if made in writing.
                                        17
Dansby v. Albany Cty. Corr. Facility Staff, No. 95-CV-1525, 1996 WL

172699, at *1 (N.D.N.Y. Apr. 10, 1996) (Pooler, J.) (quoting Perkins v.

King, No. 84-3310, 1985 U.S. App. LEXIS 31736, at *4 (5th Cir. Mar. 19,

1985)).9 Plaintiff was expressly informed of this requirement when he was

provided with Judge D'Agostino's initial decision and order dated

November 27, 2018. Dkt. No. 8 at 20 ("Plaintiff is also required to

promptly notify the Clerk's Office and all parties or their counsel, in

writing, of any changes in his address; their failure to do so will

result in the dismissal of his action." (emphasis in original)). Despite

this pointed warning, plaintiff has been released from custody of the

DOCCS, and has failed to contact the court, or defendants' counsel, and

provide his new address.

       Rule 41(b) of the Federal Rules of Civil Procedure provides that a

court may, in its discretion, order dismissal of an action based on a

plaintiff's failure to prosecute or comply with an order of the court. 10 Fed.


9      Copies of all unreported decisions have been appended for the convenience of
the pro se plaintiff.
10      Although Rule 41(b) grants a defendant leave to move for dismissal based on a
plaintiff’s failure to prosecute or comply with a court order (rather than grant the court
explicit authority to dismiss sua sponte), "courts retain the 'inherent power' to sua
sponte 'clear their calendars of cases that have remained dormant because of the
inaction or dilatoriness of the parties seeking relief.' " Rodriguez, 2007 WL 4246443, at
*2 (quoting Link, 370 U.S. at 630). Indeed, the local rules of this court recognize this
                                            18
R. Civ. P. 41(b); Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014);

Rodriguez v. Goord, No. 04-CV-0358, 2007 WL 4246443, at *2 (N.D.N.Y.

Nov. 27, 2007) (Scullin, J. adopting report and recommendation by Lowe,

M.J.). That discretion should be exercised when necessary to "achieve the

orderly and expeditious disposition of cases." Link v. Wabash R.R. Co.,

370 U.S. 626, 630-31 (1962). In addition, it should be exercised with

caution and restraint because dismissal is a particularly harsh remedy,

especially when invoked against a pro se plaintiff. Baptiste, 768 F.3d at

216-17.

      A determination of whether to dismiss an action pursuant to Rule

41(b) is informed by consideration of five specific factors, including (1) the

duration of the plaintiff's failure to comply with court orders; (2) whether the

plaintiff was on notice that failure to comply would result in dismissal; (3)

whether the defendant is likely to be prejudiced by further delay in the

proceedings; (4) a balancing of the court's interest in managing its docket

with the plaintiff's interest in a fair chance to be heard; and (5) whether the

imposition of sanctions less drastic than dismissal is appropriate. Lucas v.

Miles, 84 F.3d 532, 535 (2d Cir. 1996) (citing Jackson v. City of New York,



authority and mandate that the court exercise it under certain circumstances. See, e.g.,
N.D.N.Y. L.R. 41.2(a).

                                          19
22 F.3d 71, 74 (2d Cir. 1994); Alvarez v. Simmons Mkt. Research Bureau,

Inc., 839 F.2d 930, 932 (2d Cir. 1988)); see also Shannon v. Gen. Elec.

Co., 186 F.3d 186, 193-94 (2d Cir. 1999).

      Based upon careful consideration of the foregoing relevant factors, I

conclude that dismissal of plaintiff's complaint at this juncture is warranted.

The inability of the court to communicate with plaintiff is due solely to his

failure to provide the court or opposing counsel with his new address, a

failure that dates back to at least February 28, 2019. While only a couple

of months have elapsed since that time, and the duration of plaintiff's

failure to proceed in this action is therefore relatively modest, its effect on

the litigation is nonetheless substantial, and there is no end to plaintiff's

inaction in sight. As was previously noted, plaintiff was expressly placed

on notice that his failure to provide an adequate address would result in

dismissal of his case. Dkt. No. 8 at 20.

      Despite plaintiff's awareness of his responsibility, he has failed to

provide an updated address to the court. Given plaintiff's manifest

disinterest in pursuing his claims in this action, I find that the need to

alleviate congestion on the court's docket and defendants' interest in

defending against the claims asserted by plaintiff outweigh his right to

receive a further opportunity to be heard in this matter. As required, I have


                                       20
considered less-drastic sanctions, but reject them as ineffective. While the

court could potentially issue an order reprimanding plaintiff for his conduct,

those efforts would be futile, given that such an order would, in all

likelihood, never reach plaintiff due to his failure to provide the court with a

current address following his release from custody.

IV.   SUMMARY, ORDER, AND RECOMMENDATION

      Plaintiff's complaint alleges that defendants violated his right under

the Eighth Amendment to be free of cruel and unusual punishment when

two defendants assaulted plaintiff, while the other defendant failed to

prevent the assault. Prior to filing his complaint, however, plaintiff failed to

exhaust the internal administrative remedies available to him by the

DOCCS IGP. Accordingly, it is hereby respectfully

      RECOMMENDED that defendants' motion for summary judgment

(Dkt. No. 17) be GRANTED, and that plaintiff's complaint (Dkt. No. 1) be

DISMISSED in its entirety.

      NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties may lodge

written objections to the foregoing report. Such objections must be filed

with the clerk of the court within FOURTEEN days of service of this

report. 11 FAILURE TO SO OBJECT TO THIS REPORT WILL PRECLUDE


11    If you are proceeding pro se and are served with this order, report, and
                                          21
APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d),

72; Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993). It is hereby

       ORDERED that the clerk is respectfully directed to modify the court's

records to change reference in the court's records to reflect the full names

of the remaining defendants as "Robert Hart"; "Jessica Denny"; and "Jeff

Fuller"; as set forth in footnote number one; and it is further

       ORDERED that the clerk of the court serve a copy of this order,

report, and recommendation upon the parties in accordance with this

court's local rules.




Dated:        April 16, 2019
              Syracuse, New York




recommendation by mail, three additional days will be added to the fourteen-day
period, meaning that you have seventeen days from the date the order, report, and
recommendation was mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If
the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday, then
the deadline is extended until the end of the next day that is not a Saturday, Sunday, or
legal holiday. Fed. R. Civ. P. 6(a)(1)(C).


                                           22
Dansby v. Albany County Correctional Facility Staff, Not Reported in F.Supp. (1996)
1996 WL 172699

                                                              See Rodriguez v. Walsh, 1994 W.L. 9688, at *1 (S.D.N.Y.
                                                              1994).
                  1996 WL 172699
   Only the Westlaw citation is currently available.
                                                              Moreover, a plaintiff has the duty to inform the Court of
    United States District Court, N.D. New York.
                                                              any address changes. As the Fifth Circuit has stated:
              Kevin DANSBY, Plaintiff,
                       v.
         ALBANY COUNTY CORRECTIONAL                                       It is neither feasible nor legally
            FACILITY STAFF, Defendant.                                    required that the clerks of the district
                                                                          courts undertake independently to
               No. 95-CV-1525 (RSP/RWS).                                  maintain current addresses on all
                             |                                            parties to pending actions. It is
                      April 10, 1996.                                     incumbent upon litigants to inform
                                                                          the clerk of address changes, for
Attorneys and Law Firms                                                   it is manifest that communications
                                                                          between the clerk and the parties
Kevin Dansby pro se.
                                                                          or their counsel will be conducted
                                                                          principally by mail. In addition
                                                                          to keeping the clerk informed of
                         ORDER                                            any change of address, parties
                                                                          are obliged to make timely status
POOLER, District Judge.
                                                                          inquiries. Address changes normally
 *1 In an order and report-recommendation dated                           would be reflected by those inquiries
December 8, 1995, Magistrate Judge Smith noted                            if made in writing.
that Dansby had not signed the complaint he filed
to commence this action. Magistrate Judge Smith
directed Dansby to submit an affidavit which contained        Perkins v. King, No. 84-3310, slip op. at 4 (5th Cir. May
all of the representations delineated in Fed.R.Civ.P.         19, 1985) (citing Williams v. New Orleans Public Service,
11(b) with respect to his complaint. The magistrate           Inc., 728 F.2d 730 (5th Cir. 1984); Wilson v. Atwood Group,
judge recommended dismissal of Dansby's action if             725 F.2d 255 (5th Cir. 1984) (en banc)); see Wehlen v.
Dansby failed to comply with the terms of the report-         Foti et al., 1987 W.L. 8039, at *1-2 (E.D.La. 1987); see
recommendation within forty-five (45) days from the date      generally Rule 41.2(b) of the Local Rules of Practice for
of the service.                                               the Northern District of New York.

On December 12, 1995, a copy of the report-                   This matter cannot proceed without Dansby filing the
recommendation was served on Dansby by regular mail           affidavit described above or notifying the court of his
to his last known address, the Albany County Jail.            current address. Therefore, it is hereby
On December 22, 1995, the jail returned the report-
recommendation marked “Return to Sender -- No                 ORDERED, that this action is dismissed. See Rules 5.4(b)
Forwarding Order on File.”                                    (4) and 41.2(b) of the Local Rules of Practice for the
                                                              Northern District of New York, and it is further
Rule 41(b) of the Federal Rules of Civil Procedure
provides that a court may, in its discretion, dismiss an      ORDERED, that the Clerk serve a copy of this Order on
action based upon the failure of a plaintiff to prosecute     the plaintiff by regular mail at his last known address.
an action or comply with any order of the court. Link v.
Wabash R.R. Co., 370 U.S. 626, 629 (1962). The district       IT IS SO ORDERED.
court may exercise its discretion to dismiss when necessary
to achieve orderly and expeditious disposition of cases.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     1
Dansby v. Albany County Correctional Facility Staff, Not Reported in F.Supp. (1996)
1996 WL 172699

All Citations

Not Reported in F.Supp., 1996 WL 172699

End of Document                                          © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       2
Rodriguez v. Goord, Not Reported in F.Supp.2d (2007)
2007 WL 4246443



                 2007 WL 4246443                                           REPORT-RECOMMENDATION
    Only the Westlaw citation is currently available.
             United States District Court,                      GEORGE H. LOWE, United States Magistrate Judge.
                   N.D. New York.
                                                                This pro se prisoner civil rights action, filed pursuant to
              Jose RODRIGUEZ, Plaintiff,                        42 U.S.C. § 1983, has been referred to me for Report and
                         v.                                     Recommendation by the Honorable Frederick J. Scullin,
                                                                Jr., Senior United States District Judge, pursuant to 28
           Glen S. GOORD, et al, Defendants.
                                                                U.S.C. § 636(b) and Local Rule 72.3(c) of the Local Rules
              No. 9:04-CV-0358 (FJS/GHL).                       of Practice for this Court. Generally, Jose Rodriguez
                            |                                   (“Plaintiff”) alleges that, while he was an inmate at Oneida
                      Nov. 27, 2007.                            Correctional Facility in 2003 and 2004, ten employees of
                                                                the New York State Department of Correctional Services
Attorneys and Law Firms                                         (“Defendants”) were deliberately indifferent to his serious
                                                                medical needs, and subjected him to cruel and unusual
Jose Rodriguez, Willard, NY, pro se.                            prison conditions, in violation of the Eighth Amendment.
                                                                (Dkt. No. 27 [Plf .'s Am. Compl.].) Currently pending
Andrew M. Cuomo, Attorney General of the State of
                                                                is Defendants' motion to dismiss for failure to provide
New York, David L. Cochran, Esq., Assistant Attorney
                                                                notice to the Court of a change of address, pursuant to
General, of Counsel, Albany, NY, for Defendants.
                                                                Local Rule 41.2(b) of the Local Rules of Practice for
                                                                this Court. (Dkt. No. 86.) Plaintiff has not opposed the
                                                                motion, despite having been given more than six weeks in
                DECISION AND ORDER
                                                                which to do so. Under the circumstances, I recommend
FREDERICK J. SCULLIN, Senior District Judge.                    that (1) Defendants' motion to dismiss be granted, and (2)
                                                                in the alternative, the Court exercise its inherent authority
 *1 The above-captioned matter having been presented to         to sua sponte dismiss Plaintiff's Amended Complaint for
me by the Report-Recommendation of Magistrate Judge             failure to prosecute and/or failure to comply with an Order
George H. Lowe filed November 6, 2007, and the Court            of the Court.
having reviewed the Report-Recommendation and the
entire file in this matter, and no objections to said Report-
Recommendation having been filed, the Court hereby              I. DEFENDANTS' MOTION TO DISMISS
                                                                Under the Local Rules of Practice for this Court, Plaintiff
ORDERS, that Magistrate Judge Lowe's November 6,                has effectively “consented” to the granting of Defendants'
2007 Report-Recommendation is ACCEPTED in its                   motion to dismiss, since (1) he failed to oppose the
entirety for the reasons stated therein; and the Court          motion, (2) the motion was properly filed, and (3)
further                                                         Defendants have, through the motion, met their burden
                                                                of demonstrating entitlement to the relief requested in the
ORDERS, that Defendants' motion, pursuant to Local              motion. L.R. 7.1(b)(3).
Rule 41.2(b), to dismiss for Plaintiff's failure to provide
notice to the Court of a change of address, is GRANTED;         In particular, with regard to this last factor (i.e., that
and the Court further                                           Defendants have met their burden of demonstrating
                                                                entitlement to the relief requested), Defendants argue that
ORDERS, that the Clerk of the Court enter judgment in           their motion to dismiss should be granted because (1)
favor of the Defendants and close this case.                    Local Rule 41.2(b) provides that “[f]ailure to notify the
                                                                Court of a change of address in accordance with [Local
                                                                Rule] 10.1(b) may result in the dismissal of any pending
IT IS SO ORDERED.                                               action,” (2) on April 15, 2004, Plaintiff was specifically
                                                                advised of this rule when (through Dkt. No. 5, at 4)
                                                                the Court advised Plaintiff that “his failure to [promptly


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Rodriguez v. Goord, Not Reported in F.Supp.2d (2007)
2007 WL 4246443

notify the Clerk's Office and all parties or their counsel       F.2d 853, 855 (2d Cir.1972). Indeed, Local Rule 41.2(a)
of any change in his address] will result in the dismissal       not only recognizes this authority but requires that it
of his action,” (3) on May 22, 2007, Plaintiff was released      be exercised in appropriate circumstances. See N.D.N.Y.
from the Willard Drug Treatment Center, (4) since that           L.R. 41.2(a) (“Whenever it appears that the plaintiff has
time, Plaintiff has failed to provide notice to the Court (or    failed to prosecute an action or proceeding diligently,
Defendants) of his new address, as required by Local Rule        the assigned judge shall order it dismissed.”) [emphasis
10.1(b)(2), and (5) as a result of this failure, Defendants      added].
have been prejudiced in that they have been unable to
contact Plaintiff in connection with this litigation (e.g., in
order to depose him, as authorized by the Court on May 4,          A. Failure to Prosecute
2007). (Dkt. No. 86, Part 4, at 1-2 [Defs.' Mem. of Law].)       With regard to the first ground for dismissal (a failure
                                                                 to prosecute the action), it is within the trial judge's
 *2 Authority exists suggesting that an inquiry into the         sound discretion to dismiss for want of prosecution. 4 The
third factor (i.e., whether a movant has met its “burden         Second Circuit has identified five factors that it considers
to demonstrate entitlement” to dismissal under Local             when reviewing a district court's order to dismiss an action
Rule 7.1[b][3] ) is a more limited endeavor than a review        for failure to prosecute:
of a contested motion to dismiss. 1 Specifically, under
such an analysis, the movant's burden of persuasion is
                                                                   [1] the duration of the plaintiff's failures, [2] whether
lightened such that, in order to succeed, his motion need
                                                                   plaintiff had received notice that further delays would
only be “facially meritorious.” 2 Given that Defendants            result in dismissal, [3] whether the defendant is likely to
accurately cite the law and facts in their memorandum of           be prejudiced by further delay, [4] whether the district
law, I find that they have met their lightened burden on           judge has taken care to strike the balance between
their unopposed motion. Moreover, I am confident that I            alleviating court calendar congestion and protecting a
would reach the same conclusion even if their motion were          party's right to due process and a fair chance to be heard
contested.                                                         and [5] whether the judge has adequately assessed the
                                                                  efficacy of lesser sanctions. 5
For these reasons, I recommend that the Court grant
                                                                 *3 As a general rule, no single one of these five factors is
Defendants' motion to dismiss.
                                                                 dispositive. 6 However, I note that, with regard to the first
                                                                 factor, Rule 41.2 of the Local Rules of Practice for this
II. SUA SPONTE DISMISSAL                                         Court provides that a “plaintiff's failure to take action for
Even if Defendants have not met their burden on their            four (4) months shall be presumptive evidence of lack of
motion to dismiss, the Court possesses the inherent              prosecution.” N.D.N.Y. L.R. 41.2(a). In addition, I note
authority to dismiss Plaintiff's Amended Complaint sua           that a party's failure to keep the Clerk's Office apprised of
sponte under the circumstances. Rule 41 of the Federal           his or her current address may also constitute grounds for
Rules of Civil Procedure permits a defendant to move to          dismissal under Rule 41(b) of the Federal Rules of Civil
dismiss a proceeding for (1) failure to prosecute the action     Procedure. 7
and/or (2) failure to comply with the Federal Rules of
Civil Procedure or an Order of the Court. Fed.R.Civ.P.           Here, I find that, under the circumstances, the above-
      3
41(b). However, it has long been recognized that, despite        described factors weigh in favor of dismissal. The duration
Rule 41 (which speaks only of a motion to dismiss on             of Plaintiff's failure is some six-and-a-half months, i.e.,
the referenced grounds, and not a sua sponte order of            since April 22, 2007, the date of the last document that
dismissal on those grounds), courts retain the “inherent         Plaintiff attempted to file with the Court (Dkt. No.
power” to sua sponte “clear their calendars of cases             85). Plaintiff received adequate notice (e.g., through the
that have remained dormant because of the inaction or            Court's above-referenced Order of April 15, 2004, and
dilatoriness of the parties seeking relief.” Link v. Wabash      Defendants' motion to dismiss) that his failure to litigate
R.R. Co., 370 U.S. 626, 630, 82 S.Ct. 1386, 8 L.Ed.2d            this action (e.g., through providing a current address)
734 (1962); see also Saylor v. Bastedo, 623 F.2d 230, 238        would result in dismissal. Defendants are likely to be
(2d Cir.1980); Theilmann v. Rutland Hospital, Inc., 455          prejudiced by further delays in this proceeding, since


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                         2
Rodriguez v. Goord, Not Reported in F.Supp.2d (2007)
2007 WL 4246443

they have been waiting to take Plaintiff's deposition                is also required to promptly notify the Clerk's Office and
                                                                     all parties or their counsel of any change in plaintiff's
since May 4, 2007. (Dkt. No. 84.) I find that the need
                                                                     address; his failure to do same will result in the dismissal of
to alleviate congestion on the Court's docket outweighs
                                                                     this action.” (Id.) I note also that, on numerous previous
Plaintiff's right to receive a further chance to be heard
                                                                     occasions in this action, Plaintiff violated this Order,
in this action. 8 Finally, I have considered all less-drastic
                                                                     resulting in delays in the action. (See Dkt. Nos. 47, 48, 49,
sanctions and rejected them, largely because they would
                                                                     50, 54, 59, 72, 78, 79 & Dkt. Entry for 12/15/06 [indicating
be futile under the circumstances (e.g., an Order warning
                                                                     that mail from the Court to Plaintiff was returned as
or chastising Plaintiff may very well not reach him, due to
                                                                     undeliverable].)
his failure to provide a current address).
                                                                      *4 As a result, I recommend that, should the Court
   B. Failure to Comply with Order of Court                          decide to deny Defendants' motion to dismiss, the Court
With regard to the second ground for dismissal (a failure            exercise its authority to dismiss Plaintiff's Amended
to comply with an Order of the Court), the legal standard            Complaint sua sponte for failure to prosecute and/or
governing such a dismissal is very similar to the legal              failure to comply with an Order of the Court.
standard governing a dismissal for failure to prosecute.
“Dismissal ... for failure to comply with an order of the            ACCORDINGLY, for the reasons stated above, it is
court is a matter committed to the discretion of the district
                                                                     RECOMMENDED that Defendants' motion to dismiss
court.” 9 The correctness of a dismissal for failure to
                                                                     (Dkt. No. 86) be GRANTED%; and it is further
comply with an order of the court is determined in light
of five factors:
                                                                     RECOMMENDED that, in the alternative, the Court
                                                                     exercise its inherent authority to SUA SPONTE
    (1) the duration of the plaintiff's failure to comply with       DISMISS Plaintiff's Amended Complaint for failure to
    the court order, (2) whether plaintiff was on notice             prosecute and/or failure to comply with an Order of the
    that failure to comply would result in dismissal, (3)            Court.
    whether the defendants are likely to be prejudiced by
    further delay in the proceedings, (4) a balancing of             Pursuant to 28 U.S.C. § 636(b)(1), the parties have ten
    the court's interest in managing its docket with the             (10) days within which to file written objections to the
    plaintiff's interest in receiving a fair chance to be heard,     foregoing report. Such objections shall be filed with the
    and (5) whether the judge has adequately considered a            Clerk of the Court. FAILURE TO OBJECT TO THIS
                                                                     REPORT WITHIN TEN (10) DAYS WILL PRECLUDE
  sanction less drastic than dismissal. 10
                                                                     APPELLATE REVIEW. Roldan v. Racette, 984 F.2d
Here, I find that, under the circumstances, the above-
                                                                     85, 89 (2d Cir.1993) (citing Small v. Sec'y of Health and
described factors weigh in favor of dismissal for the same
                                                                     Human Servs., 892 F.2d 15 [2d Cir.1989] ); 28 U.S.C. §
reasons as described above in Part II.A. of this Report-
                                                                     636(b)(1); Fed.R.Civ.P. 72, 6(a), 6(e)..
Recommendation. I note that the Order that Plaintiff has
violated is the Court's Order of April 15, 2004, wherein
the Court ordered Plaintiff, inter alia, to keep the Clerk's         All Citations
Office apprised of his current address. (Dkt. No. 5, at 4.)
Specifically, the Court advised plaintiff that “[p]laintiff          Not Reported in F.Supp.2d, 2007 WL 4246443


Footnotes
1        See, e.g., Hernandez v. Nash, 00-CV-1564, 2003 U.S. Dist. LEXIS 16258, at *7-8, 2003 WL 22143709 (N.D.N.Y. Sept. 10,
         2003) (Sharpe, M.J.) (before an unopposed motion to dismiss may be granted under Local Rule 7.1[b][3], “the court must
         review the motion to determine whether it is facially meritorious ”) [emphasis added; citations omitted]; Race Safe Sys. v.
         Indy Racing League, 251 F.Supp.2d 1106, 1109-10 (N.D.N.Y.2003) (Munson, J.) (reviewing whether record contradicted
         defendant's arguments, and whether record supported plaintiff's claims, in deciding unopposed motion to dismiss, under
         Local Rule 7.1[b][3] ); see also Wilmer v. Torian, 96-CV-1269, 1997 U.S. Dist. LEXIS 16345, at *2 (N.D.N.Y. Aug. 29,
         1997) (Hurd, M .J.) (applying prior version of Rule 7.1 [b][3], but recommending dismissal because of plaintiff's failure to


                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Rodriguez v. Goord, Not Reported in F.Supp.2d (2007)
2007 WL 4246443

      respond to motion to dismiss and the reasons set forth in defendants' motion papers), adopted by 1997 U.S. Dist. LEXIS
      16340, at *2 (N.D.N.Y. Oct. 14, 1997) (Pooler, J.); accord, Carter v. Superintendent Montello, 95-CV-0989, 1996 U.S.
      Dist. LEXIS 15072, at *3 (N.D.N.Y. Aug. 27, 1996) (Hurd, M.J.), adopted by 983 F.Supp. 595 (N.D.N.Y.1996) (Pooler, J.).
2     See, e.g., Hernandez, 2003 U.S. Dist. LEXIS 1625 at *8.
3     Fed.R.Civ.P. 41(b) (providing, in pertinent part, that “[f]or failure of the plaintiff to prosecute or to comply with these rules
      or any order of court, a defendant may move for dismissal of an action or of any claim against the defendant”).
4     See Merker v. Rice, 649 F.2d 171, 173 (2d Cir.1981).
5     See Shannon v. GE Co., 186 F.3d 186, 193 (2d Cir.1999) (affirming Rule 41[b] dismissal of plaintiff's claims by U.S.
      District Court for Northern District of New York based on plaintiff's failure to prosecute the action) [citation and internal
      quotation marks omitted].
6     See Nita v. Conn. Dep't of Env. Protection, 16 F.3d 482 (2d Cir.1994).
7     See, e.g., Robinson v. Middaugh, 95-CV-0836, 1997 U.S. Dist. LEXIS 13929, at *2-3, 1997 WL 567961 (N.D.N.Y. Sept.
      11, 1997) (Pooler, J.) (dismissing action under Fed.R.Civ.P. 41[b] where plaintiff failed to inform the Clerk of his change of
      address despite having been previously ordered by Court to keep the Clerk advised of such a change); see also N.D.N.Y.
      L.R. 41.2(b) (“Failure to notify the Court of a change of address in accordance with [Local Rule] 10.1(b) may result in
      the dismissal of any pending action.”).
8     It is cases like this one that delay the resolution of other cases, and that contribute to the Second Circuit's dubious
      distinction as having (among the twelve circuits, including the D.C. Circuit) the longest median time to disposition for
      prisoner civil rights cases, between 2000 and 2005 (9.8 months, as compared to a national average of 5.7 months).
      Simply stated, I am unable to afford Plaintiff with further special solicitude without impermissibly burdening the Court and
      unfairly tipping the scales of justice against Defendant.
9     Alvarez v. Simmons Market Research Bureau, Inc., 839 F.2d 930, 932 (2d Cir.1988) [citations omitted].
10    Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.1996) [citations omitted].


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   4
Travelers Indem. Co. of Illinois v. Hunter Fan Co., Inc., Not Reported in F.Supp.2d (2002)
2002 WL 109567




     KeyCite Yellow Flag - Negative Treatment
                                                                                 OPINION and ORDER
Distinguished by Donald v. Shinn Fu Co. of America, E.D.N.Y., 
September 4, 2002
                                                                 KEENAN, J.
                  2002 WL 109567
    Only the Westlaw citation is currently available.             *1 Before this Court are Cross Motions for summary
     United States District Court, S.D. New York.                judgment of Defendant/Third Party Plaintiff Hunter Fan
                                                                 and Defendant Capitol Lighting of Paramus. Hunter Fan
      THE TRAVELERS INDEMNITY COMPANY
                                                                 moves to dismiss the claims of plaintiff The Travelers
     OF ILLINOIS a/s/o the following entity and                  Indemnity Company of Illinois and all cross-claims and
     individuals: Milstein Properties, Inc., Helen               counter claims. Capitol Lighting moves to dismiss the
      Abunasser, Jane Everett, Stella Friedman,                  claims of plaintiff Travelers Indemnity Company and
        Zehava Mirkin, Arthur Nadaner, Lisa                      seeks indemnification, costs and attorneys' fees from
      Pettigrew, and Ziva Ben-Reuvan, Plaintiff,                 Hunter Fan. For the reasons outlined below, the Court
                           v.                                    denies all motions.
  HUNTER FAN COMPANY, INC., Capitol Lighting
  of Paramus, Inc., M. Fortunoff of Westbury Corp.,
     and John Does “1” through “5”, Defendants.                                         Background
              HUNTER FAN COMPANY,
                                                                 Plaintiff the Travelers Indemnity Company of Illinois
              INC., Third Party Plaintiff,
                                                                 (“Travelers”) was and still is an Illinois corporation
                           v.
                                                                 with its principal place of business located in Hartford,
     Lionel HAMPTON, Lincoln Plaza Associates,
                                                                 Connecticut. See Am. Compl. ¶ 4. Defendant/Third Party
       Milford Management Corp., One Lincoln                     Plaintiff Hunter Fan, Inc. (“Hunter”) was and still is a
      Plaza Condominium, 20 West 64th Street                     Delaware corporation with its principal place of business
         Associates, Third Party Defendants.                     located in Memphis, Tennessee. See id. ¶ 5. Defendant
                                                                 Capitol Lighting of Paramus, Inc. (“Capitol”) was and
                   No. 99 CIV 4863 JFK.                          still is a New Jersey corporation with its principal place
                             |                                   of business located at Route 17, Paramus, New Jersey.
                      Jan. 28, 2002.                             See id. ¶ 7. Third Party Defendant Lionel Hampton
Attorneys and Law Firms                                          (“Hampton”) was, at all relevant times, the lessee and
                                                                 resident at 20 West 64th Street, Apt. 28K, New York, New
Robinson & Cole LLP, New York, NY, Michael B.                    York. See id. ¶ 12.
Golden, for Plaintiff, of counsel.
                                                                 This Court has jurisdiction pursuant to 28 U.S.C. § 1332
D'Amato & Lynch, New York, NY, Lloyd Herman, for                 because the action is between citizens of different states
Defendant/Third Party Plaintiff Hunter Fan Co., Inc., of         and the matter in controversy exceeds the sum of $75,000,
counsel.                                                         exclusive of interest and costs.

Gulino & Ryan, P.C., New York, NY, Joseph J. Gulino,
                                                                 On January 7, 1997, a fire broke out in Hampton's
for Defendant Capitol Lighting of Paramus, Inc., of
                                                                 apartment. The fire allegedly started in Hampton's
counsel.
                                                                 bedroom when a halogen lamp fell over onto the bed
Lambert & Weiss, New York, NY, Richard Lambert, for              setting fire to the bed linens. There is no evidence as to
Third Party Defendant Lionel Hampton, of counsel.                exactly how the lamp tipped over. The fire consumed
                                                                 Hampton's apartment and caused damage to the building,
Wilson, Elser, Moskowitz, Edelman & Dicker LLP, New              other apartments in the building, and three individuals.
York, NY, Eugene T. Boule, for Third Party Defendant             Travelers had issued property insurance policies to the
Lincoln Plaza Associates, of counsel.                            owners and various tenants of the building, and pursuant



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      1
Travelers Indem. Co. of Illinois v. Hunter Fan Co., Inc., Not Reported in F.Supp.2d (2002)
2002 WL 109567

to those policies paid out over one million dollars in claims       “assess the record in the light most favorable to the non-
arising from this fire. Travelers brought this subrogation          movant and ... draw all reasonable inferences in its favor.”
action against Hunter and Capitol seeking reimbursement             Delaware & Hudson Ry. Co. v. Consol. Rail Corp., 902
with interest of the amounts it had paid to settle these            F.2d 174, 177 (2d Cir.1990); McLee v. Chrysler Corp.,
claims.                                                             109 F.3d 130, 134 (2d Cir.1997). In determining whether
                                                                    a genuine issue of fact has been raised, a court “must
In its Amended Complaint, Travelers alleges that in or              resolve all ambiguities and draw all reasonable inferences
before February 1996, Hunter imported, distributed, and/            against the moving party.” Donahue, 834 F.3d at 57.
or sold certain Halogen Adjustable Arm Torchiere Floor              Courts should “take care not to abort a genuine factual
Lamps, model number 20727BL in black and model                      dispute prematurely and thus deprive a litigant of his day
number 20727WH in white. Travelers alleges that Hunter              in court.” Id. at 55. Once the movant shows that there
distributed lamps to Defendant Capitol for resale to the            are no genuine issues of material fact, the opposing party
public. Hampton's assistant Caprice Titone (“Titone”)               must produce sufficient evidence to permit a reasonable
had purchased two lamps for Hampton, and purchased                  jury to return a verdict in its favor, identifying “specific
the fire-causing lamp (the “Lamp”) at Capitol. Hampton's            facts showing that there is a genuine issue for trial.”
valet Rubin Cox (“Cox”) assembled the Lamp. Hampton                 Anderson, 477 U.S. at 248, 256. If the court finds that there
used both lamps in his bedroom in a position whereby                are factual disputes regarding material issues, summary
the adjustable arm was horizontal to the floor allowing             judgment is not appropriate. See id. at 249; see also Repp
the shade and bulb to point toward the floor (“the                  & K & R Music, Inc. v. Webber, 132 F.3d 882, 890 (2d
downbridge position”). The first lamp fell over at least            Cir.1997) ( “Clearly, the duty of a court on a motion for
once burning a hole into the bedroom carpet. That lamp              summary judgment is ... not to decide factual issues. In
later broke and Hampton began to use the second lamp.               this regard, the court's task is issue identification, not issue
Travelers alleges that the Lamp was defectively designed            resolution.”).
because, despite representations on the packaging, the
Lamp did not meet applicable standards; the Lamp was
inherently dangerous because the halogen bulb it required           I. Hunter's Motion for Summary Judgment
can reach temperatures of up to 970 degrees Fahrenheit;
and the instructions furnished with the Lamp failed to              A. Product Identification 1
warn of the Lamp's instability. Travelers asserts eight             Hunter argues that it cannot be held liable because
claims for relief including causes of action in strict liability,   Travelers cannot prove that Hunter manufactured the
breach of warranty, and negligence. Hunter now moves                Lamp. In a products liability action, the plaintiff bears the
for summary judgment to dismiss all claims brought by               burden of proving that the defendant manufactured the
Travelers and all cross-claims and counter claims. Capitol          product at issue. See 210 E. 86 th St. Corp. v. Combustion
moves to dismiss Travelers' claims and asserts claims               Eng'g, Inc., 821 F.Supp. 125, 142 (S.D.N.Y.1993). A
for full indemnification and reimbursement of all costs,            plaintiff must establish by competent proof that the
disbursements and legal fees from Hunter.                           defendant manufactured and placed the injury-causing
                                                                    defective product into the stream of commerce. Healey
                                                                    v. Firestone Tire & Rubber Co., 87 N.Y.2d 596, 601
                                                                    (N.Y.1996). The evidence of a manufacturer's identity
                          Discussion
                                                                    must establish that it is “reasonably probable, not merely
 *2 A motion for summary judgment may be granted                    possible or evenly balanced” that defendant was the
under Fed.R.Civ.P. 56 if the entire record demonstrates             source of the offending product. Id. at 601-02; Moffett v.
that “there is no genuine issue as to any material fact             Harrison & Burrowes Bridge Contractors, Inc., 266 A.D .2d
and the moving party is entitled to judgment as a matter            652, 654 (N.Y.App.Div.1999). A manufacturer's identity
of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,             may be established by circumstantial evidence, even if
250 (1986). The moving parties bear the burden of                   the allegedly defective product no longer exists. Healey,
proving that no material facts are in dispute. Donahue              87 N.Y.2d at 601. However, speculative or conjectural
v. Windsor Locks Bd. of Fire Comm'rs, 834 F.3d 54, 57               evidence of a manufacturer's identity is not enough. Id.
(2d Cir.1987). When viewing the evidence, the Court must            at 602; see also Franklin v. Krueger Int'l, Inc., No. 96



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Travelers Indem. Co. of Illinois v. Hunter Fan Co., Inc., Not Reported in F.Supp.2d (2002)
2002 WL 109567

Civ. 2408, 1997 WL 691424, at * 4 (S.D.N.Y. Nov. 5,           the same diameter, length and weight as those of the
1997) (finding plaintiff's attorney's mere assertions that    Lamp. (Crombie Aff. ¶ 10)
the defective chair resembled a chair manufactured by
defendant shown in a photograph insufficient evidence).       Travelers has presented sufficient circumstantial evidence
                                                              to create an issue of fact regarding whether Hunter was
 *3 Hunter argues that its Model 20727 lamp is virtually      the manufacturer of the Lamp and Capitol was the
identical to torchiere lamps manufactured or sold by          distributor. Hampton's reimbursement check to Titone
numerous other companies and that there are several           establishes a time frame for the Lamp's purchase, during
differences between Model 20727 and the Lamp, including       which time Capitol cannot account for all of its sales of
differences in hole pattern and weight. Hunter claims that    Model 20727 lamps. The similarity between the Lamp
the marking “SF Made in Taiwan 211” found on the              and Model 20727 has been shown to a “reasonable
base of the Lamp is not used on Model 20727 lamps.            probability.” Travelers has met its burden. Summary
Hunter claims it provides an Allen wrench and halogen         judgment is denied.
bulb with every lamp and the absence of these items in
the Lamp's packaging proves the Lamp was not a Hunter
                                                              B. Design Defect
product. Capitol claims not to have sold any lamps during
                                                              A defectively designed product is one which, when
the relevant time period to Titone. Travelers has offered
                                                              it leaves the seller's hands, is in a condition not
no evidence such as invoices, photos, other documents
                                                              reasonably contemplated by the ultimate consumer and
or deposition testimony to prove the Lamp's purchase
                                                              is unreasonably dangerous for its intended use. Voss
thereby connecting it to a store and subsequently to a
                                                              v. Black & Decker Manuf. Co., 59 N.Y.2d 102, 107
manufacturer.
                                                              (N.Y.1983). A product may be defective when it contains
                                                              a manufacturing flaw, is defectively designed, or is not
Travelers responds that, while there is no receipt for the
                                                              accompanied by adequate warnings. Liriano v. Hobart
Lamp's purchase, there is a reimbursement check from
                                                              Corp., 92 N.Y.2d 232, 237 (N.Y.1998).
Hampton to Titone dated March 1, 1996, indicating
that the lamp was purchased before that date. (Titone
Trans. at 65) Titone testified that she purchased two         1. Design Defect
lamps for Hampton at Capitol and Fortunoff stores in           *4 Travelers claims that the Lamp was defectively
New Jersey. Travelers argues that because Fortunoff was       designed and inherently dangerous because the surface
granted summary judgment and only Capitol remains             of the halogen bulb reaches temperatures of up to 970
as a distributor, Capitol sold the Hunter lamp during         degrees Farenheit, the Lamp does not include a heat shield
the relevant time period. Herman Lebersfeld, President        or other protective device to prevent the bulb from making
of Capitol, testified that Capitol only sold lamps            contact with flammable objects, and the Lamp's design
manufactured by Kenroy International, a subsidiary of         caused it to be inherently unstable and susceptible to
Hunter. In particular, Capitol sold Hunter Model 20727        tipping over. See Am. Compl. ¶¶ 70, 76-77. Hunter argues
lamps during the relevant time period. (Lebersfeld Trans.     that the Lamp's design was not faulty, but that Hampton's
at 20-22) Capitol cannot account for the sale of every        use of the lamp in the downbridge position was misuse
Hunter lamp making it possible that one Model 20727           which caused it to tip over and ignite the fire. The claims
lamp was purchased by Titone. Travelers submits that it       of design defect and product misuse are thus intertwined.
has not been established whether an Allen wrench came         Accordingly, because issues of fact remain on the claim of
with the Lamp. Hampton's valet Rubin Cox assembled            product misuse, see infra Part I.D., the design defect claim
the lamp and testified that he does not remember seeing       must also be submitted to a jury.
the wrench nor does he remember looking specifically for
one. (Cox Trans. at 121) In addition, the physical remains
of the Lamp, including the measurements of almost all of      2. Duty to Warn
Lamp components, match Hunter exemplar lamps. The             Travelers alleges that the instructions that accompanied
diameter of the base of the Lamp and the base of both         the Lamp failed to adequately warn consumers of the
Hunter exemplar lamps is the same. (Crombie Aff. ¶ 8)         dangers associated with its heat, lack of a protective shield
The lower and upper support poles of Model 20727 have         or screen, and its instability. See Am. Compl. ¶¶ 84, 89-90.



              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                       3
Travelers Indem. Co. of Illinois v. Hunter Fan Co., Inc., Not Reported in F.Supp.2d (2002)
2002 WL 109567

Analyzing a failure to warn claim is an intensely fact-         588 N.Y.S .2d 607, 610 (N.Y.App.Div.1992), summary
specific process which includes assessing the feasibility and   judgment is denied on this ground.
difficulty of issuing warnings under the circumstances, the
obviousness of the risk from actual use of the product, the      *5 Additionally, there is an issue of fact as to proximate
knowledge of the particular product user, and proximate         cause. Travelers must show that the presence of a warning
cause. See Anderson v. Hedstrom Corp., 76 F.Supp.2d 422,        would have caused Hampton and his staff to change their
440 (S.D.N.Y.1999). A manufacturer may not be liable            behavior. Where “a warning would not have given [a user]
if the risks were sufficiently obvious to the user without      any better knowledge of the [product's's] danger than he
a warning. Because of the factual nature of the inquiry,        already had from prior use or than was readily discernible
whether a danger is obvious is most often a jury question.      from observation, the absence of a warning could not
Id. at 441; Liriano, 92 N.Y.2d at 309. Hunter argues that       have proximately caused his injuries.” Barnes v. Pine Tree
the danger here was obvious to Hampton based on his             Mach., 261 A.D.2d 295, 295-96 (N.Y.App.Div.1999). It
prior experience with the lamp falling over and burning         is unknown whether, if Hunter had issued a warning
a hole in the rug. However, courts have cautioned that          against doing so, Hampton and his staff would not have
judges should be wary of taking the issue of liability          used the lamp in the downbridge position. Hunter argues
away from juries, even in situations where the relevant         that the warning would not have had an effect because
dangers might seem obvious. Anderson, 76 F.Supp.2d at           Hampton's prior experience with the first lamp falling
447. Therefore, whether the danger of using the lamp in         over and burning the rug did not cause him to change
the downbridge manner was an obvious danger should be           his behavior. Hampton argues that because a serious
determined by a jury.                                           fire did not result from these previous incidents, he was
                                                                not aware of the possible damage. Further, because the
A manufacturer has a duty to warn against latent                first lamp ultimately broke, Hampton and his staff could
dangers resulting from foreseeable uses of its product          have concluded that it fell over because it was always
of which it knew or should have known, as well as a             broken. Hunter contends that Cox's testimony regarding
duty to warn of the danger of unintended uses of a              how similar he believed the two lamps to be shows that
product which are reasonably foreseeable. Liriano, 92           Hampton and his staff were aware of the dangers. (Cox.
N.Y.2d at 237. A manufacturer may also be liable for            Trans. at 130) Therefore, there is an issue of fact as to
failure to warn of foreseeable misuse. Id. at 240. Hunter       what effect a warning would have had on the behavior of
argues that use in the downbridge position was not              Hampton and his staff. Summary judgment is denied.
foreseeable because the Lamp was not depicted for use
as a reading lamp. Hunter's expert Warren testified that
proper use of the lamp was indicated by the diagrams,           C. Subsequent modification
description as “torchiere” and the nature of the assembly.      Hunter argues that it cannot be held liable because
However, no language regarding what Hunter considered           Cox improperly assembled the Lamp by not using the
the “proper” configuration of its Model 20727 lamp is           Allen wrench it claims it provides with every Model
stated anywhere on the box, or anywhere on Hunter's             20727 lamp. Hunter argues that using the lamp in the
Assembly Instructions. (Crombie Aff. ¶ 20) Paragraph            downbridge position would not have been possible had the
6 of Model 20727's Assembly Instructions states: “[t]he         setscrews been properly tightened with the Allen wrench.
set screw is used to limit the movement of the arms.            Hunter argues that this faulty assembly and use of the
Raise the arm to a vertical position. Use the Allen wrench      lamp in as unintended manner constituted a subsequent
provided to turn in the set screw. To adjust the position       modification to the lamp.
of the arm assembly, loosen the adjusting handle, position
the arms to the desired angle, then tighten the adjusting       When a consumer makes a subsequent modification which
handle.” Hunter's instructions allowed for adjustment           substantially alters the product and is the proximate
to any position. The instructions do not warn against           cause of plaintiff's injuries, the manufacturer cannot be
using the lamp in the downbridge position. Because the          held liable. Robinson v. Reed-Prentice, 49 N.Y.2d 471,
adequacy of warnings furnished by a manufacturer to             485 (N.Y.1980) (emphasis added). A user's substantial
avoid any foreseeable misuse by a consumer presents             modifications of a product that render a safe product
questions of fact, Johnson v. Johnson Chem. Co., Inc.,          defective are not the manufacturer's responsibility. Id.
                                                                at 479. Material alterations that destroy the “functional


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                      4
Travelers Indem. Co. of Illinois v. Hunter Fan Co., Inc., Not Reported in F.Supp.2d (2002)
2002 WL 109567

utility of a key safety feature” are not a manufacturer's
responsibility. Id. at 480. When a product's design
incorporates a certain safety feature, a manufacturer may      F. Capitol's Motion
be held liable under a design defect theory even though        Capitol moved for summary judgment adopting Hunter's
the removal of that safety feature caused the accident,        arguments on product identification and defectiveness,
provided the product was purposefully manufactured to          and making a separate argument on Travelers' negligence
permit its use without the safety guard. Lopez v. Precision    claim. Additionally, Capitol seeks indemnification and
Papers, 67 N.Y.2d 871, 875 (N.Y.1986).                         reimbursement from Hunter. In response, Hunter argues
                                                               first that Capitol violated Local Civil Rule 56.1 by not
Hunter claims that the setscrews were a safety device;         submitting a sworn statement of material facts. Local
however, Hunter did not submit evidence that the setscrew      Civil Rule 56.1 requires there “be annexed to the notice
was intended or marked as a safety device. There were          of motion [for summary judgment] a separate, short and
no warnings or instructions regarding using the lamp in a      concise statement of the material facts as to which the
particular manner. Further, it is unclear whether the Allen    moving party contends there is no genuine issue to be
wrench was in the box of the lamp Hampton purchased            tried. Failure to submit such a statement may constitute
allowing for the recommended assembly. Therefore, issues       grounds for denial of the motion.” Local Civ. R. 56.1(a).
of fact remain regarding substantial modification and          The rule further states that “[e]ach statement of material
summary judgment is denied.                                    fact by a movant or opponent must be followed by citation
                                                               to evidence which would be admissible, set forth as
                                                               required by Federal Rule of Civil Procedure 56(e).” Local
D. Product Misuse                                              Civ. R. 56.1(d). Capitol submitted only the Declaration
 *6 Hunter claims that Hampton's use of the Lamp in            of its counsel Joseph J. Gulino in support of its motion
the downbridge position constitutes misuse and absolves        which makes references to exhibits in two paragraphs
Hunter of liability. A manufacturer may be liable for          when referring to its motion papers and to Lebersfeld's
failing to warn of foreseeable misuse of its product.          affidavit. (Gulino Decl. ¶¶ 5, 9)
Liriano, 700 N.E.2d at 304. Foreseeability requires
knowledge of a certain misuse by the particular defendant      Failure to comply with the requirements of Local
or in the industry generally. See Amatulli v. Delhi Constr.    Civil Rule 56.1 constitutes grounds for denial of a
Corp., 77 N.Y.2d 525, 533 (N.Y.1991). Without evidence         motion. MTV Networks v. Lane, 998 F.Supp. 390,
of knowledge, a defendant will not be held liable.             393 (S.D.N.Y.1998) (denying defendant's motion for
Id. However, even when a consumer admits misuse, a             summary judgment because his papers failed to establish
question of fact remains regarding liability. The general      the absence of a factual dispute); see also Rossi v. New
rule is that there may be liability in such cases when it is   York City Police Dep't, No. 94 Civ. 5113(JFK), 1998
proved that the abnormal use was reasonably foreseeable.       WL 65999, at * 4 (S.D.N.Y. Feb. 17, 1998) (denying
See Johnson Chem. Co., 588 N.Y.S.2d at 610, whether a          plaintiff's motion for summary judgment for failure to
particular misuse is reasonably foreseeable is ordinarily      comply with Local Civil Rule 56.1 by not annexing a
a jury question. Id. When a jury might conclude that           short and concise statement of material facts). The moving
plaintiff misused the product in a way which ought to have     party's failure to comply with the Rule is particularly
been foreseen by the defendants, an issue of fact has been     troubling because the moving party bears the burden of
demonstrated as to whether the warnings furnished by the       demonstrating that there is no genuine issue of material
defendant manufacturer were adequate. Id. Here, whether        fact. Reiss, et al. v. County of Rockland, No. 84 Civ.1906,
Hampton's use of the lamp was foreseeable and required
                                                               1985 WL 426, at * 1 (S.D.N.Y. Mar. 19, 1985) (denying
a warning is a question of fact for the jury. Accordingly,
                                                               summary judgment where movant submitted no statement
summary judgment is denied.
                                                               at all and granting leave to re-file in compliance with
                                                               the rule). A court may decide not to consider any
E. Breach of Warranty                                          statements made by a party in their Rule 56.1 statement
Travelers has conceded to Hunter's arguments regarding         that are not supported by a citation to the record. See
the warranty claims. Accordingly, those claims are             Shepard v. Frontier Communication Servs., 92 F.Supp.2d
dismissed.                                                     279, 284 (S.D.N.Y.2000) (granting defendants' motion for



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                     5
Travelers Indem. Co. of Illinois v. Hunter Fan Co., Inc., Not Reported in F.Supp.2d (2002)
2002 WL 109567

summary judgment where several statements of disputed           Capitol argues that it is entitled to indemnification and
facts were not supported by a citation to the record).          reimbursement for fees, costs and disbursements from
                                                                Hunter. Capitol argued that it engaged in no wrongdoing
 *7 A district court has broad discretion whether to            and full responsibility lies with Hunter. Capitol's motion
overlook a party's failure to comply with local court rules.    for indemnification is premature.
Holtz v. Rockefelier & Co., Inc., 258 F.3d 62, 73 (2d
Cir.2001). While this Court could deny Capitol's motion         Indemnity obligations can be created by contract or
on the basis of Capitol's failure to comply with Local          implied in law. Here there was no contractual agreement;
Civil Rule 56.1, there is no need to do so on that basis as     the issue then is whether Capitol is entitled to common
Capitol's motion is denied on other grounds.                    law indemnification. The right to indemnification may
                                                                be implied by law to prevent an unfair result or the
                                                                unjust enrichment of one party at the expense of another.
A. Negligence                                                   Cochrane v. Warwick Assoc., Inc., 723 N.Y.S.2d 506,
Capitol argues that it is not liable in negligence because      508 (N.Y.App.Div.2001). The right of common law
the lamp was sold in a sealed container and no alterations      indemnification belongs to parties found vicariously liable
were made to the lamp. Under New York law, a retailer           without proof of any negligence or active fault on their
can be held liable in negligence if it fails to detect          own part. Colrer v. K Mart Corp., 709 N.Y.S.2d 758, 759
a dangerous condition that it could have discovered             (N.Y.App.Div.2000). A finding that Capitol was negligent
during a normal inspection while the product was in its         would preclude an indemnity award. Because an issue of
possession. See McLaughlin v. Mine Safety Appliances            fact remains as to Capitol's negligence, this Court cannot
Co., 11 N.Y.2d 62, 68 (1962); Schwartz v. Macrose Lumber        at this time find Hunter liable in indemnification. Capitol's
& Trim Co., 270 N.Y.S.2d 875, 886-87 (N.Y.Sup.Ct.1966).         motion is denied.
A seller has a duty to give reasonable warnings of
known latent dangers. McLaughlin, 11 N.Y.2d at 68-69.            *8 Capitol has moved to recover attorney's fees and costs
However, a retailer cannot be held liable for injuries          incurred during this litigation. The universal rule is not
sustained from the contents of a sealed product even            to allow a litigant to recover damages for the amounts
though a testimony have uncovered a potential danger;           incurred in the successful prosecution or defense of its
no such obligation is imposed on a retailer. Brownstone         rights. Mighty Midgets Inc. v. Centennial Ins. Co., 47
v. Times Square Stage Lighting Co., Inc., 333 N.Y.S.2d          N.Y.2d 12, 21-22 (N.Y.1979). Under the American Rule,
781, 782 (N.Y.App.Div.1972); Alfieri v. Cabot Corp., 235        no attorneys' fees are recoverable absent express statutory
N.Y.S.2d 753, 757 (N.Y.App.Div.1962), aff'd 13 N.Y.2d           authority for such an award. See Pennsylvania v. Delaware
1027 (N.Y.1963).                                                Valley Citizens' Council for Clean Air, 478 U.S. 616, 561-62
                                                                (1986); Jane Doe v. Karadzic, No. 93 Civ. 0878, 2001
Lebersfeld testified that Capitol assembled several of its
                                                                WL 986545, at * 2 (S.D.N.Y. Aug. 28, 2001). Here this is
lamps, including Model 20727, as floor models for display
                                                                no statutory authority for an award. Therefore, Capitol's
and sale to customers. (Lebersfeld Trans. at 149-50, 160)
                                                                motion is denied.
Titone also testified that the lamps she purchased were on
display in the store showrooms (Titone Trans. at p. 21, 38,
92) and that the salesperson demonstrated using the lamp
with the bulb tilted toward either the ceiling or floor. (Id.                           Conclusion
at 24) Capitol claims the packages were sealed and it had
no duty to inspect them. No evidence has been submitted         For the reasons outlined above, Hunter's and Capitol's
regarding whether Capitol inspected the display lamps.          Motions for summary Judgment are hereby denied.
An inspection of those lamps may have revealed a danger.        Capitol's motion for indemnification, and reimbursement
Therefore an issue of fact remains as to whether Capitol        for costs and fees is denied.
met its duty to inspect. Summary judgment is denied.
                                                                The parties are hereby given a Ready for Trial date of May
                                                                13, 2002. A copy of this Court's Pre-trial Requirements is
B. Indemnification and Reimbursement                            forwarded to counsel with this Opinion.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        6
Travelers Indem. Co. of Illinois v. Hunter Fan Co., Inc., Not Reported in F.Supp.2d (2002)
2002 WL 109567

SO ORDERED.                                                   All Citations

                                                              Not Reported in F.Supp.2d, 2002 WL 109567


Footnotes
1      Capitol has adopted Hunter's arguments in its cross-motion for summary judgment. Therefore all references to and
       decisions made based on arguments made by Hunter will apply to Capitol.


End of Document                                           © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          7
